DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 contains the following limitation in question: 
calculating, using the at least one Green’s function, a plurality of amplitude maps at the reservoir to allow for reductions data acquisition and to reduce a computational cost of analyze subsequent sets of raw seismic data; … 


Claim 10 contains the following limitation in question: 
calculating, using the at least one Green’s function, a plurality of amplitude maps at the reservoir to allow for reductions in data acquisition and to reduce a computational cost of analyzing subsequent sets of raw seismic data; …
generating, based on the second set of raw seismic data and at least one of the plurality of amplitude maps, a second image of the reservoir using the at least one Green’s function calculated at the desired grid spacing. 

	The newly amended claim language incorporates the concept that the claimed amplitude maps generated by the Green’s functions are used for both allowing a reduction in data acquisition to reduce a computation cost of analyzing subsequent sets of raw seismic data and also used to generate a second image of the reservoir with the second set of raw seismic data and the at least one Green’s functions. 
	However the applicant’s specification does not support the newly recited claim limitations. The examiner see support for wherein the second image of the target region is generated based on the second set of raw seismic data at the at least one Green’s functions. The examiner does not see support of wherein the second image is generated further utilizing at least of the plurality of amplitude maps in conjunction with the second set of raw seismic data and the at least one Green’s functions. 

Since the specification does not support the newly added limitations discussed above, the newly amended limitation are regarded as new matter. 

Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112 because they incorporate the lack of written description present in parent claims 1 or 10.

Response to Arguments
Applicant’s arguments, filed 11/9/2021, have been fully considered. 
Applicant’s amendments and arguments in relation to the prior 101 claim rejections and the prior 112 claim rejections have been considered and are persuasive. The prior 101 and 112 claim rejections have been withdrawn. 
However, new claim rejections under 35 USC § 112 have been raised above in relation to the newly amended claim limitations. 
Applicant argues that the amendments are supported by paragraphs 0027 and 0028 of the applicant’s specification. The examiner respectfully disagrees. The examiner notes that the specification clearly recites that “The subsequent seismic 
The examiner does not see support of wherein the second image is generated further utilizing at least of the plurality of amplitude maps in conjunction with the second set of raw seismic data and the at least one Green’s functions. The examiner cannot find support wherein the claimed plurality of amplitude maps at the reservoir allow for the reductions in the data acquisition to reduce a computation cost of analyzing subsequent sets of raw seismic data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865